DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 should end in a period.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  
Specifically, “waist band fastener securing means” (claims 1 and 17, and respective dependent claims) and “belt loop securing means”  (claims 1 and 17, and respective dependent claims) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, lines 2-3, the recitation “front strap with at least one waist band fastener securing means at a distal end and a proximal end opposite the distal end” is confusing because it appears to recite that the securing means is positioned at a distal and at a proximal end (however this is not the case, as is clear from the disclosure).  The claim should be amended to more clearly set forth that the strap has a distal end and a proximal end, and the securing means is at the distal end thereof.
In claim 1, line 7, “at distal end” renders the claim indefinite, since it is unclear if this is referring to the previously recited distal end ( “the” distal end) or if it is a newly set forth limitation (“a” distal end).  It appears that this should be amended to recite “a distal end”. Likewise in claim 17, line 8.
In claim 1, part c, “a rear strap with belt loop securing means at distal end and a proximal end opposite the distal end” ” is confusing because it appears to recite that the securing means is positioned at a distal and at a proximal end (however this is not the case, as is clear from the disclosure).  The claim should be amended to more clearly set forth that the strap has a distal end and a proximal end, and the securing means is at the distal end thereof.
In claim 2, lines 1-2, “wherein waistband fastener securing means” renders the claim indefinite, since it is unclear if this is referring to the previously recited waistband fastener securing means (and therefore should recite “the waistband fastener securing 
In claim 3, lines 1-2, “the waist band fastener securing means is a configured” is confusing language.  It appears that “a” should be deleted.
	In claim 9, recitations of “the first strap” (see lines 3, 9 and 12) render the claim indefinite, since line 2 recites “at least a first strap”. It is unclear which of these “at least a first strap” is being referred to as “the first strap” (a single strap).  It is unclear whether “the first strap” is only referring to one of these “at least” one straps or whether it is further limiting all of the “at least one” first straps (i.e. each strap).
Claim 9 is also indefinite in reciting “the first strap” in lines 3 and 9, because it is unclear whether this is the same structure as the “first strap segment”. Consistency in claim terminology should be maintained in order to clearly set forth the claimed elements.  
	In claim 10, lines 1-2, “the first strap segment” is indefinite because it is unclear which of the “at least a first strap segment” this is referring to.  It is unclear whether this is referring to all of the first strap segments (in which case it should recite “each first strap segment”) or if it is referring to a particular one of the at least one first strap segments.  Likewise in claim 11 ( “the first strap segment” in lines 1-2).
	In claim 15, line 3, “configured to engages” is confusing language.  It appears that “engages” should read as “engage”.

In claim 17, part (i), “a front strap with at least one waist band fastener securing means at distal end and a proximal end” is confusing because it appears to recite that the securing means is positioned at a distal and at a proximal end (however this is not the case, as is clear from the disclosure).  The claim should be amended to more clearly set forth that the strap has a distal end and a proximal end, and the securing means is at the distal end thereof.
In claim 17, part (iii), “a rear strap with belt loop securing means at distal end and a proximal end” is confusing because it appears to recite that the securing means is positioned at a distal and at a proximal end (however this is not the case, as is clear from the disclosure).  The claim should be amended to more clearly set forth that the strap has a distal end and a proximal end, and the securing means is at the distal end thereof.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Potter (US 1,450,303).
Potter discloses a pant suspender device as in claim 9, comprising:
a.    at least a first strap segment (7) having a distal end (attached to loop 11) for coupling to a first side of a pants waist band, the first strap having a proximal end (at attached portion 4) opposite the distal end (Fig. 2; pg. 1, lines 57-75),
b.    at least one or more second strap segments (combined 8/22), each having a distal end (attached to a loop 11) for attaching to a second side of the pants waist band and a proximal end (at attached portion 5) opposite the distal end in which the second side of the waist band is opposite the first side of the waist band (Fig. 2; pg. 1, lines 61-68; pg. 1, line 109 through pg. 2, line 7);
c.    wherein the first strap (7) is configured to connect to one of a center of a front portion of the waist band and a center of a rear portion of the waist band (see Fig. 1);
d.    one or more coupling strap segments (2,3), each having opposing end (at 4,5) in which one opposing end is coupled to the proximal end of the first strap segment (at 4) and the other opposing end is coupled to proximal end of the at least one or more straps segments (8/22), at 5; see pg. 1, lines 61-68.

	Regarding claim 11, the distal end of the first strap segment (7) is configured to connect to a center of a rear portion of the waist band by engaging a rear belt loop (the first strap segment could be connected to a rear portion of the waistband by turning the suspenders around). Alternatively, the straps 8/22 may be considered to form the “first strap segment” of claim 9, while the strap 7 forms the second strap segment of claim 9. In this case, the first strap segment 8/22 is configured to connect to a center of a rear portion of the waist band by engaging a rear belt loop (the straps 8/22 are capable of functioning as claimed).  That is, the straps 8/22 are capable of being connected to a rear center belt loop of pants, via hook 11 (the hook 11 could be connected to an openable belt loop of pants, and is capable of being moved towards the left or right to connect to a more centered or more off center belt loop as desired).
Regarding claim 12, the distal end of the at least one or more second strap segments (8/22 forming the second strap segments as set forth in the rejection of claim 9 above) is configured to connect to a center of a rear portion of the waist band by engaging a rear belt loop (the straps comprise hook 11 at the distal end, which is capable of functioning as claimed).  That is, hook 11 could be connected to an openable 
Regarding claim 13, the pants suspender device of Potter further comprises a fastener (11) disposed at the distal end of the at least one or more second strap segments (8/22) in which the fastener is capable of detachable engagement directly to the rear belt loop (the hook is capable of functioning as claimed; e.g. the hook could be detachably engaged to an openable style belt loop on pants).
	Regarding claim 14, the fastener (11) is capable of detachable engagement directly to the rear belt loop by a hook portion thereof (see bottom of fastener 11, which forms a hook) that is configured to engage the portion of the belt loop that extends between a top and bottom region of the waist band (the hook is capable of functioning as claimed; i.e. the hook could be connected to an openable style belt loop, at the top portion of the belt loop). 	
Regarding claim 15, the fastener (11) is capable of detachable engagement directly to the rear belt loop by a hook portion thereof (see bottom of fastener 11, which forms a hook) that is configured to engage an orifice between a fold of a belt loop and stitching that attaches the belt loop to a waistband of a pair of pants (the hook is capable of functioning as claimed; i.e. the hook could be connected to an openable style belt loop, at the top portion of the belt loop near the stitching). The fastener of Potter is capable of functioning as claimed, and claim 15 does not recite any specific structure which distinguishes from Potter. 	
Regarding claim 16, the fastener (11) is one of a gated shackle, a flexible cord and a planar member having a hook segment (the fastener 11 is planar member, as can 
as claimed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Potter (US 1,450,303) in view of Utamaru (US 6,088,839).
Regarding claim 1, Potter discloses a pant suspender device that comprises:
a.  a front strap (7) with at least one waist band fastener securing means (11) at a distal end, and comprising a proximal end (connected at 4) opposite the distal end (see Fig. 2; pg. 1, lines 66-75 and 83-87);
b.    a right and a left shoulder strap (2 and 3), each having a distal end (at 4) and an opposing proximal end (at 5), the distal end of each being coupled at a front common junction (at junction 4) to the proximal end of the front strap (7) (see Fig. 2; pg. 1, lines 61-69),
c.    a rear strap (formed by combined segments 8/22) with securing means (11) at distal end and a proximal end (located at 5) opposite the distal end, in which the proximal ends of each of the right and left shoulder straps (2,3) being coupled at a back 
With respect to the claimed “waist band fastener securing means”, which recites a means plus function limitation under 35 USC 112(f), the structure disclosed by Potter (the hook 11), has the same structure (a hook structure), performing the same function (securing to the front button of the pants waistband) as that disclosed by applicant. See Fig. 1 and pg. 1, lines 71-75 of Potter.
With respect to the “belt loop securing means” of the rear strap, this limitation is being interpreted under 35 USC 112(f) to recite a means for securing to a belt loop. Potter discloses a hook 11 which attaches to a button 23, but does not disclose a structure which functions to secure to a belt loop as claimed under 35 USC 112(f).
Utamaru discloses a pants suspender structure which may have straps in any conventional configuration, as shown in Fig. 1.  The rear strap of the suspender (see Fig. 1) has a distal end which has a belt loop securing means (3) as in claim 1. The belt loop securing means of Utamaru comprises a hook 3, which attaches to a belt loop 51 (see Fig. 2; col. 2, lines 53-55).  This structure is the same as that disclosed by applicant (a hook) which has the same function (securing to a belt loop) as that of applicant.  Utamaru discloses that providing a hook which attaches to a belt loop forms a fastener which is more easily and quickly attached to the pants, does not damage the trousers after successive uses, and permits use on ordinary trousers without special preparation (col. 1, lines 54-60).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the loop 11 on the rear strap of Potter with a hook which attaches to a belt loop, in order to provide a 
Regarding claim 2, the waist band fastener securing means (11) is coupled to the distal end of the front strap (7) and configured to connect to the center of a front portion of a pant waist band by engaging one of a button, snap or clip that connects an opening of the waist band about a pants zipper or vertical opening (pg. 1, lines 71-75). The strap 7 has a hook 11, which is capable of being connected to a button, snap, or clip that connects an opening of the waist band about a pants zipper, as claimed; i.e. the structure of Potter is capable of functioning as in claim 2.
Regarding claim 3, the waist band fastener securing means (11) is configured with a hole to receive a button (the opening in the loop 11 forms a hole which receives a button; see Figs. 1-2) and is one of disposed on the distal end of the front strap (7); see Fig. 2.
Regarding claim 4, the belt loop securing means of Potter modified in view of Utamaru is detachable from the rear strap (the elements could be detached if desired, for example by removing stitching).
Regarding claim 5, the belt loop securing means of Potter modified in view of Utamaru is a fastener for coupling the belt loop securing means to a center belt loop (the belt loop securing means of Potter modified in view of Utamaru is a fastener, i.e. hook 3 of Utamaru, which is capable of being attached to a center belt loop if desired).

Regarding claim 7, the belt loop securing means of Potter modified in view of Utamaru is a planar member (see plate 3 shown in the embodiment of Fig. 4 of Utamaru; col. 4, lines 28-31) having a hook (31) for engaging a belt loop and a slot (2) disposed above the hook for receiving a distal portion of the rear strap (see Fig. 4 of Utamaru and col. 4, lines 25-31).
Regarding claim 8, the belt loop securing means of Potter modified in view of Utamaru comprises a flexible cord (see embodiment of Fig. 3 of Utamaru, which comprises a chain or cord 11, which is flexible as claimed; col. 4, lines 23-24).
Regarding claim 17, Potter discloses a kit for attaching to pants (the suspenders and fasteners disclosed by Potter form such a “kit” as claimed), the kit comprising:
a.    a pant suspender device that comprises:
i.    a front strap (7) with at least one waist band fastener securing means (11) at distal end and a proximal end (at 4) opposite the distal end (see Fig. 2; pg. 1, lines 66-75 and 83-87);
ii.    a right and a left shoulder strap (2 and 3), each having a distal end and an opposing proximal end (Fig. 2) the distal end of each being coupled at a front common junction (at 4) to the proximal end of the front strap (see Fig. 2; pg. 1, lines 61-69);

b.    a fastener (11) for coupling the belt loop securing means to a belt loop.
With respect to the claimed “waist band fastener securing means”, which recites a means plus function limitation under 35 USC 112(f), the structure disclosed by Potter (the hook 11), has the same structure (a hook structure), performing the same function (securing to the front button of the pants waistband) as that disclosed by applicant. See Fig. 1 and pg. 1, lines 71-75 of Potter.
With respect to the “belt loop securing means” of the rear strap, this limitation is being interpreted under 35 USC 112(f) to recite a means for securing to a belt loop, via the fastener which is recited in part b of the claim.  The specification appears to disclose webbing 150 as a belt loop securing means which attaches via a fastener (a hook) to the belt loop. Potter discloses a webbing 22 which attaches to a hook 11, though the hook 11 attaches to a button 23 rather than to a belt loop.
Utamaru discloses a pants suspender structure which may have straps in any conventional configuration, as shown in Fig. 1.  The rear strap of the suspender (see Fig. 1) has a distal end which has a belt loop securing means (3). The belt loop securing means of Utamaru comprises a hook 3, which attaches to a belt loop 51 (see Fig. 2; col. 2, lines 53-55).  This structure is the same as that disclosed by applicant (a hook) which has the same function (securing to a belt loop).  Utamaru discloses that providing a hook which attaches to a belt loop forms a fastener which is more easily and quickly 
Regarding claim 19, the fastener comprises a hook member (hook 3 of Utamaru, per Potter modified in view of Utamaru) configured for extending through an orifice between a fold of a belt loop and stitching that attaches the belt loop to a waistband of a pair of pants (the hook is capable of functioning as claimed).

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Potter (US 1,450,303) in view of Utamaru (US 6,088,839), in further view of Thieme (US 2015/0176618).
Potter modified in view of Utamaru discloses the invention as in claim 17, the structure forming a kit as claimed, however the awl of claim 18 is not disclosed.
Awls are typically used in garment assembly.  Thieme discloses a fastener 10 which is installed on the garment parts using an awl [0018, 0030, 0044]. Thieme discloses the awl facilitates installation of the fastener through an opening [0030, 0044].  Such an awl is capable of being used per claim 18, to expand the belt loop orifice. It would have 
Regarding claim 20, the fastener comprises a hook member (hook 3 of Utamaru, per Potter modified in view of Utamaru) configured for extending through an orifice between a fold of a belt loop and stitching that attaches the belt loop to a waistband of a pair of pants (the hook is capable of functioning as claimed).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the references cited on attached PTO-892, which disclose suspender structures similar to that claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995.  The examiner can normally be reached on Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/AMY VANATTA/Primary Examiner, Art Unit 3732